Citation Nr: 0626767	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for granuloma, 
secondary to an elective vasectomy and claimed as testicular 
pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The veteran was notified of 
this decision by the Newark, New Jersey VARO, from which the 
Board has received the claims file on appeal.

During a June 2006 Board hearing, the veteran's 
representative asserted entitlement to special monthly 
compensation on the basis of loss of use of a creative organ.  
This matter is referred back to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At present, the veteran's service-connected granuloma, 
secondary to an elective vasectomy and claimed as testicular 
pain, has been evaluated by analogy at the zero percent rate 
under 38 C.F.R. § 4.115b, Diagnostic Code 7529 for benign 
neoplasms of the genitourinary system.  Under this section, 
the veteran's disorder is to be evaluated as renal 
dysfunction or voiding dysfunction, whichever is predominant.

Under 38 C.F.R. § 4.115a, in cases of renal dysfunction, a 
zero percent evaluation is assigned for albumin and casts 
with a history of acute nephritis; or, hypertension non-
compensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 
30 percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is in order for constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent evaluation is warranted for 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation 
contemplates cases requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Cases of voiding dysfunction are rated as either urine 
leakage, frequency, or obstructed voiding, also under 
38 C.F.R. § 4.115a.  

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is warranted for a disability requiring 
the wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent evaluation is in order 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation contemplates the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.

In cases of urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  A 20 
percent evaluation contemplates cases of a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent evaluation is 
assigned in cases of a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a zero percent evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per 
year.  A 10 percent evaluation is in order for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: post-void residuals greater than 150 cc, urometry 
with a markedly diminished peak flow rate (less than 10 
cc/sec), recurrent urinary tract infections secondary to 
obstruction, and stricture disease requiring periodic 
dilation every two to three months.  A 30 percent evaluation 
is warranted for urinary retention requiring intermittent or 
continuous catheterization.  

During the June 2006 hearing, the veteran's representative 
asserted that the most recent VA examination, from May 2005, 
did not properly address his symptoms of voiding dysfunction, 
which have been described as worsening in terms of frequency 
in this case.  In addition, testimony indicated that the 
veteran experiences erectile dysfunction, which he attributes 
to his disability. 

The Board has reviewed the May 2005 VA examination report and 
concurs that such symptoms of voiding dysfunction as urine 
leakage, frequency, and obstructed voiding were not addressed 
on examination.  Given that the veteran has now presented 
testimony as to increased voiding dysfunction, it is 
essential that an additional, and more comprehensive, VA 
examination be conducted.  See VAOPGCPREC 11-95 (April 7, 
1995) (while the length of time since the last VA 
examination, in and of itself, does not warrant a further 
examination, an additional examination is warranted where the 
veteran reports a worsening of his service-connected 
disorder).  Furthermore, the Board believes that an opinion 
as to the possibility of a relationship between the veteran's 
erectile dysfunction and his service connected disability 
should be obtained. 

Additionally, the record raises several concerns in regard to 
the veteran's treatment from David H. Koota, M.D.  The claims 
file contains an October 2005 medical report from Dr. Koota, 
but it does not appear that the RO considered this statement 
by way of a Supplemental Statement of the Case.  See 
38 C.F.R. §§ 19.9, 19.31.  Also, during his hearing, the 
veteran reported that he last saw Dr. Koota in November or 
December of 2005, and efforts will need to be made to obtain 
records of such treatment under 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim (in 
terms of the criteria of 38 C.F.R. 
§§ 4.115a and 4.115b, Diagnostic Code 
7529), notify him of the type of evidence 
that VA will seek to provide, inform him 
of the type of evidence that he is 
expected to provide, and request that he 
provide any and all relevant evidence 
currently in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing the necessary release 
form and address information, the RO 
should contact Dr. Koota and request all 
records of treatment of the veteran.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
medical professional, to determine the 
nature and extent of his service-
connected granuloma.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Specific findings should be noted as to 
the following: (1) the usage and 
frequency of changing absorbent 
materials; (2) the frequency of voiding 
and the length of voiding intervals, both 
during the day and at night; (3) any 
current drug therapy; (4) any recent 
urinary tract infections; and (5) any 
current obstructive symptomatology.  
Finally, the examiner should indicate 
whether or not the veteran experiences 
erectile dysfunction.  If erectile 
dysfunction is diagnosed, the examiner 
should indicate whether it is as likely 
as not that the erectile dysfunction is 
due to the veteran's service connected 
disability or the vasectomy performed 
during active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, addressing all 
evidence since the September 2005 
Supplemental Statement of the Case, and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 



